Citation Nr: 1109261	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine prior to June 26, 2008 (a temporary 100 disability rating was assigned from June 26, 2008, to December 31, 2008, based on surgical or other treatment necessitating convalescence).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine from January 1, 2009.  

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to a  total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that during the pendency of this appeal, in December 2008, the Veteran was awarded a temporary 100 disability rating from June 26, 2008, to December 31, 2008, based on surgical or other treatment necessitating convalescence.  He was awarded a 30 percent disability rating for the service-connected degenerative disc disease of the cervical spine from January 1, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, and the issue therefore remains in appellate status.       

In October 2010 a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.  

During his October 2010 Board hearing, the Veteran stated that he could not work due to his back.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Degenerative disc disease of the cervical spine

The Veteran seeks an increased disability rating for degenerative joint disease of the cervical spine.  During the October 2010 Board hearing, the Veteran testified that his condition has increased in severity since his most recent May 2009 VA examination.   Moreover, he testified that he had nerve pain or shooting nerve pains in his hands and stated that his hands would go numb.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of degenerative joint disease of the cervical spine.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Low back disorder

The Veteran also seeks service connection for a low back disorder.  The Veteran testified that he began seeing a chiropractor for his low back symptoms a couple of months after separation from service.  See the October 2010 Board hearing testimony, p. 16.  He also testified that he had been seeing his chiropractor (Dr. Murray) for his low back every few months for the last 30 years.  Id. at 17.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  While there are competent reports of continuity of symptomatology since service, a VA examination for an opinion as to whether any current low back pain is related to service is necessary to make a determination in this case. 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 1, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran also testified that he is in receipt of Social Security Administration disability benefits.  See the October 2010 Board hearing testimony, p. 6.  It does not appear, however, that the administrative decision has been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported a Social Security Administration award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

As noted above, the Veteran has indicated that he was unable to work due to his service-connected disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has a claim for service connection pending, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's other claim.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's claim of entitlement to service connection for a low back disorder.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC shall request medical records from the Jackson VAMC dating from December 1, 2006.  If no further treatment records exist, the claims file should be documented accordingly.  The RO/AMC shall also inform the Veteran that he should submit any relevant records from Dr. Murray or an authorization form that would allow VA to request the records on his behalf.

2.  The RO/AMC shall request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, the RO/AMC shall schedule the Veteran for a VA spine examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

As to the issue of an increased disability rating for the service connected degenerative disc disease of the cervical spine, the examiner is asked to address the following:

(a) Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable and, if feasible, the determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected cervical spine disorder, to include numbness in the upper extremities.  The severity of each neurological sign and symptom should be reported, by provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

As to the issue of service connection for a low back disorder, the examiner is asked to address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that a current low back disorder was incurred during, or is otherwise related to, the Veteran's period of active service.  

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran had manifested arthritis of the low back to a compensable degree within one year of his separation from service.  

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims, to include that of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


